IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-11208
                           Summary Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

MOHAMMAD MAHMOUD ABDALLAH,
                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:01-CR-108-3-A
                          - - - - - - - - - -
                            November 7, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Mohammad Mahmoud Abdallah appeals the district court’s order

detaining him pending sentencing.    A defendant who has been

convicted “shall” be detained pending sentencing “unless the

judicial officer finds by clear and convincing evidence that the

person is not likely to flee or pose a danger to the safety of

any other person or the community if released[.]”    18 U.S.C.

§ 3143(a).     Appellate review is limited, and the detention order

will be sustained if it is supported by the proceedings in the

district court.     United States v. Cantu-Salinas, 789 F.2d 1145,

1146 (5th Cir. 1986).    Abdallah failed to satisfy the demanding



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-11208
                               -2-

burden required for overturning the order denying his release

from detention pending sentencing.   Accordingly, the district

court did not abuse its discretion in denying his request for

release pending sentencing.   See id.

     AFFIRMED.